Littlejohn, Justice.
The respondent-husband brought this action seeking a complete divorce from the appellant-wife on the grounds of alleged desertion. These parties have been before the Court recently in an action involving the custody of their only child. See opinion of this Court: Peay v. Peay, S. C., 194 S. E. (2d) 392 (1973).
After the summons and complaint were served, the wife petitioned the court for attorneys’ fees pendente lite. Subsequently, a hearing was held and the judge issued his order denying the wife’s prayer for attorneys’ fees pendente lite. The wife has appealed.
The allowance of attorneys’ fees or suit money pendente lite is a matter addressed largely to the discretion of the trial judge. His ruling will not be disturbed on appeal unless an abuse of discretion is shown. Simonds v. Simonds, 225 S. C. 211, 81 S. E. (2d) 344 (1954). We have reviewed the entire record in this case and conclude that there is clearly no abuse of discretion.
The order of the lower court is accordingly
Affirmed.
Moss, C. ]., and Lewis, Bussey and Brailsford, JJ., concur.